NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH LEE TAYLOR,                             No. 18-16902

                Plaintiff-Appellant,            D.C. No. 3:16-cv-03909-VC

 v.
                                                MEMORANDUM*
MICHAEL C. SAYRE, M.D.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      California state prisoner Kenneth Lee Taylor appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference, retaliation, and related state law claims. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Sandoval v. County of Sonoma, 912 F.3d



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
509, 515 (9th Cir. 2018), and we affirm.

      The district court properly granted summary judgment on Taylor’s

retaliation claim because Taylor failed to raise a genuine dispute of material fact as

to whether defendants acted with a retaliatory motive in denying his request for

optometry services. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)

(setting forth elements of a retaliation claim in the prison context); see also Wood

v. Yordy, 753 F.3d 899, 904-05 (9th Cir. 2014) (explaining that “mere speculation

that defendants acted out of retaliation is not sufficient” and that specific evidence

of a causal connection between the protected conduct and adverse action is

required).

      The district court properly granted summary judgment on Taylor’s deliberate

indifference claim because Taylor failed to raise a triable dispute as to whether

defendants were deliberately indifferent to his request for optometry services. See

Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health; medical malpractice, negligence, or a difference of opinion

concerning the course of treatment does not amount to deliberate indifference).

      The district court properly granted summary judgment on Taylor’s claim

under California Government Code § 845.6 because Taylor failed to raise a triable

dispute as to whether defendants failed to summon medical care in response to a


                                           2                                    18-16902
need for immediate medical care. See Cal. Gov’t Code § 845.6 (a public employee

is liable “if the employee knows or has reason to know that the prisoner is in need

of immediate medical care and he fails to take reasonable action to summon such

medical care”); Castaneda v. Dep’t of Corr. & Rehab., 151 Cal. Rptr. 3d 648, 666

(Ct. App. 2013) (state actors are only required to summon medical care in response

“to serious and obvious medical conditions requiring immediate care” under

§ 845.6 (citation omitted)).

      The district court properly granted summary judgment on Taylor’s medical

malpractice claim because Taylor failed to raise a triable dispute as to whether

defendants breached the applicable standard of care and whether that breach

caused Taylor’s injury. See Powell v. Kleinman, 59 Cal. Rptr. 3d 618, 626 (Ct.

App. 2007) (setting forth elements of a medical malpractice claim and explaining

that the plaintiff must present expert evidence to establish “that the defendant

breached [a] duty to the plaintiff and that the breach caused . . . [the plaintiff’s]

injury”).

      We reject as meritless Taylor’s contention that the district court clerk erred

in denying his request for entry of default against defendants.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                            3                                     18-16902